Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 23rd, 2021 has been entered. Claims 1-15, 17-20 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US 4368875).
In regards to claim 10, Weiss teaches a housing having a cavity (fig. 2, element 15), a first end, and a second end (see annotated figure below), the housing coupled to a first object (see annotated figure below), and the first object selected from the cross beam (fig. 1, element 4) and cross beam support (fig. 1, element 3); an aperture disposed in the first end (fig. 2, element 7); a plunger extending through the aperture (fig. 2, element 16), the plunger movably coupled to the housing (fig. 2, element 19), the plunger having a plunger head (fig. 2, element 16), and the plunger head movable between a 
In regards to claim 12, Weiss teaches the first object (see annotated figure below) is the cross beam support (fig. 1, element 3), and wherein the second object is the cross beam (fig. 1, element 11).
In regards to claim 14, Weiss teaches the plunger head (fig. 2, element 16) is depressed towards the housing (fig. 2, element 17), and wherein the receiver head (fig. 2, element 6) protrudes away from the receiver base (fig. 2, element 3).
In regards to claim 15, Weiss teaches the tensioner comprises a spring (fig. 2, element 14).
In regards to claim 17, Weiss teaches the tensioner modulator comprises a tensioner head (fig. 4, element 19) that is movably coupled to a tensioner body (fig. 4, element 24) between a first position and a second position, wherein the amount of force that the tensioner is configured to tension the plunger head increases as the tensioner head is positioned closer to the first position, and wherein the 
In regards to claim 18, Weiss teaches a support arm (fig. 1, element 4), the support arm coupled to the receiver around the receiver head (fig. 1, element 11).
In regards to claim 19, Weiss teaches a guide (fig. 6, element 11), the guide having a guide surface (fig. 6, element 13), the guide surface extending between an object surface that the guide is coupled to and the receiver head (fig. 6, elements 11, 13, and 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 4368875) in view of Seel (US 2004/0250498).
In regards to claim 1, Weiss teaches a resettable breakaway apparatus, the apparatus comprising: a housing having a first end and a second end (see annotated figure below), the housing 

    PNG
    media_image1.png
    491
    619
    media_image1.png
    Greyscale


Seel teaches the plunger head plunger protruding surface (fig. 1, element 12) is placed into direct surface contact with all sides of the concave curved receiver head (fig. 1, element 4), the plunger head convex curved plunger protruding surface (fig. 1, element 12).
It would have been prima facie obvious of the claimed invention before the effective filing date to have combined the invention of Weiss with the invention of Seel. Doing so would include the plunger to be fully engulfed within the body. This would ensure a tight seal without any room for error while the horse, or any animal, jumps and touches the barrier. 
In regards to claim 3, Weiss, as modified, teaches the plunger head (Weiss-fig. 2, element 16) is depressed towards the housing (Weiss-fig. 2, element 17), and wherein the receiver head (Weiss-fig. 2, element 6) protrudes away from the receiver base (Weiss-fig. 2, element 3).
In regards to claim 4, Weiss, as modified, teaches the tensioner comprises a spring (Weiss-fig. 2, element 14).
In regards to claim 5, Weiss, as modified, teaches a tensioner modulator (Weiss-fig. 2, elements 14 and 15) that is configured to control the amount of force that the tensioner is configured to tension the plunger head in the first position (Weiss-claim 7 and col. 2 lines 49-57).
In regards to claim 6, Weiss, as modified, teaches the tensioner modulator comprises a tensioner head (Weiss-fig. 4, element 19) that is movably coupled to a tensioner body (Weiss-fig. 3, element 24), wherein the amount of force that the tensioner is configured to tension the plunger head increases as the tensioner head is positioned closer to the first end, and wherein the amount of force that the tensioner is configured to tension the plunger head decreases as the tensioner head is positioned closer to the second end (Weiss-col. 5, lines 57-68).
In regards to claim 7, Weiss, as modified, teaches a support arm (Weiss-fig. 1, element 4), the support arm coupled to the receiver around the receiver head (Weiss-fig. 1, element 11).
	In regards to claim 8, Weiss, as modified, teaches a guide (Weiss-fig. 6, element 11), the guide having a guide surface (Weiss-fig. 6, element 13), the guide surface extending between an object surface that the guide is coupled to and the receiver head (Weiss-fig. 6, elements 11, 13, and 28).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Seel and Swanson (US 9427612).
In regards to claim 2, Weiss in view of Seel fails to teach the plunger head protrudes away from the housing, and wherein the receiver head is depressed towards the receiver base.
Swanson teaches the plunger head (fig. 2, element 12) protrudes away from the housing, and wherein the receiver head (fig. 2, element 22) is depressed towards the receiver base (fig. 2, element 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiss in view of Seel to incorporate the teachings of Swanson in order to include the receiver head to be depressed towards the base. Doing so would allow for a different configuration of the breakaway apparatus. This would allow for more versatility for the apparatus, allowing a variety of animal to use this apparatus.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Swanson (US 9427612).
In regards to claim 11, Weiss fails to teach the first object is the cross beam, and wherein the second object is the cross beam support.
Swanson teaches the first object is the cross beam (fig. 1, element 10), and wherein the second object is the cross beam support (fig. 1, element 40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiss to incorporate the teachings of Swanson in 
In regards to claim 13, Weiss fails to teach the plunger head protrudes away from the housing, and wherein the receiver head is depressed towards the receiver base.
Swanson teaches the plunger head (fig. 2, element 12) protrudes away from the housing, and wherein the receiver head (fig. 2, element 22) is depressed towards the receiver base (fig. 2, element 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiss to incorporate the teachings of Swanson in order to include the receiver head to be depressed towards the base. Doing so would allow for a different configuration of the breakaway apparatus. This would allow for more versatility for the apparatus, allowing a variety of animal to use this apparatus.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss. While the references don’t specify the amount of force needed for the breakaway apparatus to breakaway, routine testing and experimentation would lead to an optimum force needed to breakaway. Therefore, it would have been obvious to try any of the included forces up to and exceeding 250 Joules for the breakaway apparatus to be attached to the apparatus with the proper amount of holding pressure. This would ensure that the bar only falls when a certain amount of pressure is exerted, making it safe for the animal. 

Response to Arguments
Applicant's arguments filed December 23rd, 2021 have been fully considered but they are not persuasive. The applicant fails to consider the claims in view of prior art, and therefore, renders the argument unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NICHOLAS LEO SENECZKO/               Examiner, Art Unit 3644                                                                                                                                                                                         

/TIMOTHY D COLLINS/               Supervisory Patent Examiner, Art Unit 3644